     Case 2:19-cv-01491-RFB-BNW Document 7 Filed 12/11/20 Page 1 of 2



1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9     FRANCISCO VIDAL,                                     Case No. 2:19-cv-01491-RFB-BNW
10                                        Plaintiff,               ORDER
             v.
11
      A.W. M. Hubbarad-Pickett, et al.,
12
                                      Defendants.
13

14

15
     I.     DISCUSSION
16
            This action is a pro se civil rights action filed pursuant to 42 U.S.C. § 1983 by an
17
     individual who formerly was in the custody of the Nevada Department of Corrections.
18
     Plaintiff previously submitted an application to proceed in forma pauperis for prisoners.
19
     (ECF No. 3). The Court now directs Plaintiff to file an application to proceed in forma
20
     pauperis by a non-prisoner within thirty (30) days from the date of this order or pay the
21
     full filing fee of $400. This action will not proceed unless and until this matter is resolved.
22
     II.    CONCLUSION
23
            For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
24
     in forma pauperis for prisoners (ECF No. 3) is DENIED as moot.
25

26
27

28                                                     1
     Case 2:19-cv-01491-RFB-BNW Document 7 Filed 12/11/20 Page 2 of 2



1
            IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
2
     approved form application to proceed in forma pauperis by a non-prisoner, as well as the
3
     document entitled information and instructions for filing an in forma pauperis application.
4
            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
5
     Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis for
6
     non-prisoners; or (2) pay the full filing fee of $400.
7
            IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
8
     dismissal of this action may result.
9
10          DATED December 11, 2020.

11
                                                 UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28                                                  2
